         Case
          Case1:08-cv-06842-LAP
               1:08-cv-06842-LAP Document
                                  Document94-2
                                           97 Filed
                                               Filed07/28/20
                                                     12/24/19 Page
                                                               Page12ofof78




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


    IN RE OPTIVER COMMODITIES LITIGATION             Master File No.
                                                     08-CV-6842 (LAP)
                                                     ECF Case

    This Document Relates To:   All Actions          Judge Loretta A. Preska




       [PROPOSED] ORDER FOR DISTRIBUTION OF NET SETTLEMENT FUND

        WHEREAS, the Court previously granted final approval (ECF No. 93) to the

Stipulation and Agreement of Settlement between the Plaintiffs 1 and Defendants 2

(ECF No. 72-1, “Settlement”);

        WHEREAS, the Court-appointed Settlement Administrator, A.B. Data, Ltd.

(“AB Data”), has made its final determinations concerning proofs of claim

submitted by persons seeking to share in the net proceeds of the Settlement;

        WHEREAS, on December 24, 2019 Plaintiffs filed a motion seeking

approval for a distribution of the Net Settlement Fund (“Distribution Motion”);

        WHEREAS, the Distribution Motion and its supporting papers, including

AB Data’s final determinations, have been posted on the official website for the



1
  “Plaintiffs” refers to Plaintiffs Michael Amdur, Brendan Cody, Charles Hynes
and Richard White.
2
  “Defendants” refers to Defendants Optiver US LLC, Optiver Holding B.V.,
Optiver VOF, Christopher Dowson, Bastiaan van Kempen, and Randal Meijer.
                                              1
       Case
        Case1:08-cv-06842-LAP
             1:08-cv-06842-LAP Document
                                Document94-2
                                         97 Filed
                                             Filed07/28/20
                                                   12/24/19 Page
                                                             Page23ofof78




Settlement; and

      WHEREAS, the Court having considered all papers filed and proceedings

had herein and otherwise being fully informed in the premises and good cause

appearing therefor,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

      1.     The Court approves the administrative determinations of the Court-

appointed Settlement Administrator, AB Data, concerning the proofs of claim as

set forth in the Declaration of Eric J. Miller on Behalf of A.B. Data, Ltd., In

Support of Plaintiffs’ Motion for Authorization to Distribute Net Settlement Fund,

dated December 18, 2019 (“Miller Declaration”) and submitted in connection with

the Distribution Motion.

      2.     The Court further finds that the determinations made by AB Data with

respect to proofs of claim and the distribution of the Net Settlement Fund based on

AB Data’s calculations and determinations are all fair, reasonable and adequate to

the Settlement Class and are hereby approved.

      3.     Accordingly, the Court directs the distribution of the Net Settlement

Fund—after deducting the amounts referenced in ¶¶5-7 below—to the claimants

who have submitted claims AB Data has determined to be timely and eligible to

share in the Net Settlement Fund and in such shares as set forth in the Miller

Declaration. With respect to the 51 claims AB Data has determined to be untimely


                                          2
       Case
        Case1:08-cv-06842-LAP
             1:08-cv-06842-LAP Document
                                Document94-2
                                         97 Filed
                                             Filed07/28/20
                                                   12/24/19 Page
                                                             Page34ofof78




but otherwise eligible, the Court hereby finds that such claims are approved for

purposes of sharing in the Net Settlement Fund.

      4.     The Court hereby approves the payment of the sum of $10,922,008.72

to the eligible Settlement Class Members in the respective amounts set forth in Ex.

A hereto.

      5.     The Court hereby approves a reserve fund of $200,000 to be created

and, if equitable, distributed to Settlement Class Members within one hundred fifty

days of the initial distribution of the Net Settlement Fund or as otherwise ordered

by the Court.

      6.     The Court hereby approves payment of $163,825.50 from the

Settlement Fund to the Court-appointed Class Counsel for the Settlement Class for

attorneys’ fees incurred after the Fairness Hearing on June 2, 2015 in connection

with the settlement administration process. The Court finds such payments are

fair, reasonable and adequate.

      7.     The Court hereby approves payment of $93,821.76 from the

Settlement Fund to the Court-appointed Settlement Administrator, AB Data, for (a)

the balance of its outstanding fees and expenses incurred in connection with its

provision of notice to the Class and the administration of the Settlement, and (b)

the remaining work and costs to send the Settlement distribution checks, close the

Settlement Fund, and complete the administration of the Settlement. The Court


                                          3
       Case
        Case1:08-cv-06842-LAP
             1:08-cv-06842-LAP Document
                                Document94-2
                                         97 Filed
                                             Filed07/28/20
                                                   12/24/19 Page
                                                             Page45ofof78




finds such payments are fair, reasonable and adequate.

      8.     If the distribution contemplated by this Order does not result in a full

and final distribution of all settlement funds associated with the Settlement, then

Class Counsel shall report back to the Court and seek approval for a final

distribution of the remaining settlement monies.

      9.     The Court hereby bars any further claims against the Settlement Fund.

      10.    AB Data and Class Counsel are directed to execute this Order and

shall not be liable to Class members or claimants for any reason in executing and

complying with this Order.

IT IS SO ORDERED.




Dated: December __, 2019              ____________________________________
       July 28, 2020                     United States District Court Judge




                                          4
Case
 Case1:08-cv-06842-LAP
      1:08-cv-06842-LAP Document
                         Document94-2
                                  97 Filed
                                      Filed07/28/20
                                            12/24/19 Page
                                                      Page56ofof78




                                               EXHIBIT A
                  Case
                   Case1:08-cv-06842-LAP
                        1:08-cv-06842-LAP Document
                                           Document94-2
                                                    97 Filed
                                                        Filed07/28/20
                                                              12/24/19 Page
                                                                        Page67ofof78
                                                  Exhibit F ‐ Timely Valid Proofs of Claim
                                                        Total Proofs of Claim: 121
                                                  Total Allowed Claims: $10,515,407.12
                  Claim ID    Allowed Claim Estimated Payment           Claim ID    Allowed Claim Estimated Payment
                  25732391‐0      $298,469.91       $221,999.53         25732446‐0      $584,711.11       $434,903.44
                  25732393‐0       $40,065.46        $29,800.37         25732461‐0       $24,334.38        $18,099.72
                  25732396‐0         $552.84            $411.20         25732465‐0       $19,839.75        $14,756.65
                  25732397‐0        $8,275.65         $6,155.36         26828961‐0        $4,930.68         $3,667.40
                  25732398‐0        $4,932.62         $3,668.84         26828961‐1         $289.53            $215.35
                  25732494‐0       $63,618.75        $47,319.12         25732450‐0        $8,902.19         $6,621.38
                  25732516‐0       $17,635.02        $13,116.79         25732458‐0       $41,694.42        $31,011.98
                  25732404‐1         $313.04            $232.84         25732459‐0      $820,449.42       $610,243.71
                  25732404‐5         $792.01            $589.09         25732489‐0      $627,271.23       $466,559.32
                  25732404‐11      $66,613.08        $49,546.28         25732489‐1       $52,291.04        $38,893.66
                  25732404‐12       $4,559.82         $3,391.56         25732469‐0        $2,449.73         $1,822.09
                  25732404‐14        $104.45             $77.69         25732469‐1      $159,176.09       $118,393.90
                  25732404‐17        $746.88            $555.52         25732469‐2        $5,770.96         $4,292.39
                  25732404‐19        $728.42            $541.79         25732469‐4       $33,419.09        $24,856.85
                  25732404‐28        $315.25            $234.48         25732469‐5        $3,307.15         $2,459.83
                  25732404‐33       $4,874.64         $3,625.72         25732469‐6       $39,308.88        $29,237.63
                  25732404‐34       $2,889.26         $2,149.01         25732469‐13     $293,192.55       $218,074.27
                  25732404‐43        $329.91            $245.38         25732469‐15       $6,749.95         $5,020.56
                  25732404‐45        $841.70            $626.05         25732469‐16       $4,537.28         $3,374.79
                  25732404‐51        $572.86            $426.09         25732469‐17        $105.60             $78.54
                  25732404‐52          $25.34            $18.85         25732469‐18        $342.64            $254.85
                  25732404‐54      $16,074.25        $11,955.90         25732469‐19      $75,731.06        $56,328.16
                  25732404‐55      $16,186.48        $12,039.37         25732469‐20      $34,467.33        $25,636.52
                  25732404‐56        $652.98            $485.68         25732469‐21     $470,233.21       $349,755.70
                  25732404‐60          $22.62            $16.82         25732517‐0         $493.71            $367.22
                  25732404‐62        $197.40            $146.82         25732518‐0         $574.74            $427.49
                  25732404‐66      $18,625.75        $13,853.68         25732468‐0       $17,123.48        $12,736.31
                  25732404‐67       $7,459.49         $5,548.31         25732468‐1       $55,528.20        $41,301.43
                  25732406‐0        $6,141.60         $4,568.07         25732468‐2       $44,223.31        $32,892.94
                  25732407‐0       $16,582.32        $12,333.80         25732468‐5      $280,905.49       $208,935.25
                  25732408‐0       $26,408.88        $19,642.71         25732477‐2         $503.82            $374.74
                  25732409‐0       $12,283.20         $9,136.15         25732478‐0        $5,743.58         $4,272.03
                  25732410‐0         $356.68            $265.30         25732478‐1       $35,262.49        $26,227.96
                  25732411‐0       $23,451.47        $17,443.02         25732479‐0       $85,696.80        $63,740.59
                  25732412‐0         $980.05            $728.95         25732479‐1       $22,091.50        $16,431.48
                  25732413‐0       $41,550.92        $30,905.24         25732479‐4        $8,384.25         $6,236.14
                  25732420‐0         $352.80            $262.41         25732488‐0        $1,925.74         $1,432.35
                  25732419‐0       $17,795.89        $13,236.44         25732491‐1         $209.23            $155.62
                  25732435‐0   $1,581,241.89      $1,176,115.05         25732491‐2         $572.28            $425.66
                  25732431‐0      $355,172.71       $264,174.62         25732491‐3        $5,092.96         $3,788.10
                  25732431‐5      $183,564.96       $136,534.15         25732491‐4        $2,240.98         $1,666.82
                  25732436‐0        $2,866.48         $2,132.06         25732491‐5        $3,796.76         $2,824.00
                  25732451‐3         $202.16            $150.36         25732491‐6         $928.98            $690.97
                  25732442‐0         $157.44            $117.10         25732491‐7         $878.66            $653.54
                  25732447‐0      $368,980.20       $274,444.52         25732491‐8       $14,194.16        $10,557.50
                  25732448‐0       $55,838.84        $41,532.48         25732491‐9       $12,311.09         $9,156.89
                  25732456‐0       $99,313.22        $73,868.38         25732491‐10        $130.71             $97.22
                  25732456‐5        $7,111.40         $5,289.40         25732491‐11        $209.23            $155.62
                  25732456‐6         $198.02            $147.29         25732491‐12        $231.07            $171.87
                  25732456‐7       $35,200.60        $26,181.92         25732492‐2      $561,645.43       $417,747.37
                  25732456‐8        $5,184.15         $3,855.93         25732492‐3      $528,081.17       $392,782.54
                  25732456‐9           $95.83            $71.28         25732495‐0        $6,985.50         $5,195.76
                  25732456‐12       $6,814.97         $5,068.92         26828982‐6           $30.85            $22.95
                  26828964‐0   $1,146,509.25        $852,764.40         26828982‐8           $59.96            $44.60
                  26828965‐0       $68,775.70        $51,154.81         26828982‐11       $1,462.36         $1,087.69
                  26828967‐0       $65,085.39        $48,409.99         26828982‐12       $1,937.63         $1,441.19
                  26828983‐0      $159,060.84       $118,308.18         26828982‐14          $36.56            $27.19
                  26828984‐0      $114,577.60        $85,221.90         26828988‐0        $4,879.81         $3,629.56
                  26828985‐0         $510.47            $379.68         26829000‐0       $14,305.81        $10,640.55
                  26828986‐0      $163,015.14       $121,249.36         26829000‐1       $16,716.87        $12,433.87
                  26828987‐0      $324,649.73       $241,471.87



In Re Optiver Commodities Litigation                                                                                    Page 1 of 1
                        Case
                         Case1:08-cv-06842-LAP
                              1:08-cv-06842-LAP Document
                                                 Document94-2
                                                          97 Filed
                                                              Filed07/28/20
                                                                    12/24/19 Page
                                                                              Page78ofof78
                                                Exhibit G ‐ Late But Otherwise Eligible Claims
                                                           Total Proofs of Claim: 51
                                                    Total Allowed Claims: $4,168,817.57




Claim ID    Allowed Claim Submission Date Estimated Payment               Claim ID     Allowed Claim Submission Date Estimated Payment
26828994‐0      $282,373.09      10/8/2015        $210,026.84             26829003‐53       $15,265.36      5/16/2019         $11,354.25
26828995‐0       $18,207.34     10/15/2015         $13,542.47             26829003‐54        $1,818.70      5/16/2019          $1,352.73
26828996‐0      $360,379.27     10/15/2015        $268,047.21             26829003‐55      $159,988.58      5/16/2019        $118,998.22
25732535‐0       $34,765.97       6/7/2016         $25,858.65             26829003‐56       $40,055.26      5/16/2019         $29,792.78
25732536‐0      $123,318.00     12/12/2016         $91,722.94             26829003‐57          $746.26      5/16/2019            $555.06
25732536‐1       $23,555.42     12/12/2016         $17,520.33             26829003‐59        $7,587.51      5/16/2019          $5,643.53
25732537‐0       $83,013.50      6/16/2017         $61,744.78             26829003‐60        $4,954.50      5/16/2019          $3,685.12
26829003‐0       $10,592.56      5/16/2019          $7,878.66             26829003‐61      $278,729.78      5/16/2019        $207,316.98
26829003‐4        $9,537.60      5/16/2019          $7,093.99             26829003‐62       $52,102.79      5/16/2019         $38,753.64
26829003‐6       $94,689.76      5/16/2019         $70,429.49             26829003‐64       $16,862.56      5/16/2019         $12,542.24
26829003‐7       $79,274.12      5/16/2019         $58,963.46             26829003‐65      $167,145.94      5/16/2019        $124,321.81
26829003‐8       $71,431.17      5/16/2019         $53,129.93             26829003‐66       $32,931.24      5/16/2019         $24,493.99
26829003‐17      $56,253.00      5/16/2019         $41,840.53             26829003‐68      $110,177.74      5/16/2019         $81,949.32
26829003‐19      $18,530.42      5/16/2019         $13,782.78             26829003‐71       $12,586.80      5/16/2019          $9,361.96
26829003‐20     $245,784.61      5/16/2019        $182,812.62             26829003‐72          $186.56      5/16/2019            $138.76
26829003‐24      $61,203.50      5/16/2019         $45,522.67             26829003‐76        $1,956.24      5/16/2019          $1,455.04
26829003‐27         $695.20      5/16/2019            $517.08             26829003‐81          $597.01      5/16/2019            $444.05
26829003‐32     $740,117.61      5/16/2019        $550,493.55             26829003‐85       $36,884.32      5/16/2019         $27,434.26
26829003‐33      $19,412.80      5/16/2019         $14,439.09             26829003‐90       $19,509.15      5/16/2019         $14,510.75
26829003‐34     $352,757.95      5/16/2019        $262,378.54             26829003‐94        $4,474.02      5/16/2019          $3,327.74
26829003‐40      $73,977.83      5/16/2019         $55,024.12             26829003‐96      $131,049.94      5/16/2019         $97,473.90
26829003‐41      $26,683.98      5/16/2019         $19,847.33             26829003‐98       $21,569.94      5/16/2019         $16,043.55
26829003‐42      $38,646.64      5/16/2019         $28,745.06             26829003‐99        $3,486.14      5/16/2019          $2,592.96
26829003‐43       $3,864.32      5/16/2019          $2,874.25             26829003‐100       $2,937.68      5/16/2019          $2,185.02
26829003‐44      $54,584.25      5/16/2019         $40,599.33             26829004‐0         $2,137.41      6/13/2019          $1,589.79
26829003‐47     $159,426.23      5/16/2019        $118,579.95




In Re Optiver Commodities Litigation                                                                                             Page 1 of 1
